IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Borough of Walnutport                       :
                                            :
      v.                                    :
                                            :
Timothy Dennis,                             :
                                Appellant   :    No. 1803 C.D. 2014



                                         ORDER


            NOW, August 24, 2015, having considered appellant’s application for

reargument, the application is denied.




                                            DAN PELLEGRINI,
                                            President Judge